                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                     )
    In re:                                           )   Chapter 11
                                                     )
    SOUTHLAND ROYALTY COMPANY                        )   Case No. 20-10158 (KBO)
    LLC,                                             )
                                                     )
                         Debtor.                     )
                                                     )
                                                     )
    SOUTHLAND ROYALTY COMPANY                        )
    LLC,                                             )
                                                     )   Adv. Proc. No. 20-50551 (KBO)
                         Plaintiff,                  )
                                                     )
    v.                                               )
                                                     )
    WAMSUTTER LLC,                                   )
                                                     )
                        Defendant.                   )
                                                     )

                                              OPINION1

I.           INTRODUCTION

        The above-captioned adversary proceeding springs from a gas gathering agreement,
referred to as the L63 Agreement, between plaintiff-debtor Southland Royalty Company LLC
(“Southland”) and defendant Wamsutter LLC (“Wamsutter”) pertaining to Southland’s assets in
the Wamsutter field of the Greater Green River Basin of southwestern Wyoming. Following the
commencement of Southland’s chapter 11 bankruptcy proceeding, Southland began a sale process
for such assets but suspended it after receiving no binding offers. Attributing this lack of success
to a burdensome minimum volume commitment and associated deficiency fees contained in the
L63 Agreement, Southland commenced this action to gain clarity as to its options with respect to
the agreement so that it can move forward with its bankruptcy proceeding and maximize value for
its stakeholders.2
1
  This Opinion constitutes the Court’s findings of fact and conclusions of law as required by Rule 7052 of
the Federal Rules of Bankruptcy Procedure. This Court has jurisdiction over these matters, which are core
proceedings, pursuant to 28 U.S.C. § 1334 and 28 U.S.C. § 157(b)(2)(A), (N) and (O).
2
  Following the commencement of this proceeding, the Court permitted the intervention of the Official
Committee of Unsecured Creditors formed in Southland’s bankruptcy proceeding (the “Committee”).
Additionally, shortly before the start of trial, the Court allowed the intervention of Citibank, N.A.
(“Citibank”). Southland, as borrower, is a party to a credit agreement (as amended and modified, the
“Prepetition RBL Credit Agreement”) executed in 2015 with Citibank, as administrative agent, and fifteen


                                                    1
         More specifically, Southland seeks to determine (1) whether it can eliminate the minimum
volume commitment from the L63 Agreement so that the remainder of its terms may be assumed
and assigned, (2) whether under section 363(f)3 it may sell its assets free and clear of any interests
that Wamsutter has as a result of the L63 Agreement, and (3) whether it may reject the L63
Agreement and flow all of its gas currently serviced by Wamsutter under such agreement to an
earlier, less onerous gas gathering agreement between the parties referred to as the L60 Agreement.
A threshold determination for the Court in deciding these issues is whether the L63 Agreement is
in whole or in part a real covenant binding Southland’s successors under Wyoming law as either
a covenant running with the land or an equitable servitude. The Court finds that the L63
Agreement is not and does not contain a real covenant. This and the remainder of the issues
presented by the parties are addressed more thoroughly herein.

II.       FACTS

          A.      The Parties

        On January 27, 2020 (the “Petition Date”), Southland filed a voluntary petition under
chapter 11 of the Bankruptcy Code. Southland is an upstream energy company focused on the
acquisition, development, and exploitation of oil, natural gas, and natural gas liquid reserves in
North America. Southland owns interests in thousands of operated and non-operated oil and gas
wells covering more than 500,000 net working interest acres in the Wamsutter field of the Greater
Green River Basin in Carbon and Sweetwater County, Wyoming (the “Wamsutter Field”).
Southland acquired its interests in the Wamsutter Field from Anadarko E&P Onshore LLC,
Anadarko Land Corp., and Kerr-McGee Oil and Gas Onshore, LP (together, “Anadarko”) in a
transaction that closed on June 24, 2016.4

       Wamsutter5 is a provider of midstream services to Southland in the Wamsutter Field
pursuant to various agreements. To provide its services, it constructed and owns a gathering
system in the Wamsutter Field (the “Wamsutter Gathering System”). The Wamsutter Gathering

financial institutions as lenders (together with Citibank, the “RBL Lenders”). As of the Petition Date,
Southland owed the RBL Lenders an aggregate principal amount of approximately $540 million. In
connection with the approval of its debtor-in-possession financing, Southland stipulated to, among other
things, the validity, priority, nature, extent, and perfection of the RBL Lenders’ purported mortgages, liens,
security interests, and other claimed interests in Southland’s property arising from the lending relationship.
See No. 20-10158 (“Bankr.”) D.I. 188 at 7-11. On August 28, 2020, the Committee commenced a limited
challenge to the stipulations. See Adv. Proc. No. 20-50835 D.I. 1 (Complaint for Avoidance and Related
Declaratory Relief and Objection to Certain Debtor RBL Stipulations). The Committee’s action is not
relevant to this proceeding.
3
 Unless otherwise indicated, all statutory references herein refer to title 11 of the United States Code (the
“Bankruptcy Code”).
4
    See Ex. 29.
5
  Wamsutter is an indirect subsidiary of The Williams Companies, Inc. (“Williams”). As explained by a
representative of Williams, Wamsutter owns the Wamsutter Gathering System (as defined herein) and
Williams operates it. The parties have referred to Williams and Wamsutter interchangeably. Moreover,
the Gas Gathering Agreements define and refer to Wamsutter as Williams.


                                                      2
System is a large highway of pipes, compressors, dehydrators, processing plants, and other
facilities that enable Wamsutter to gather, transport, process, and treat the gas produced from
Southland’s wells so that it can be taken downstream for sale. As it currently stands, the
Wamsutter Gathering System is comprised of, among other things, thousands of miles of pipelines,
numerous gas compressor stations, and a gas processing plant. Infrastructure, facilities, and
services of the kind Wamsutter provides are critical to upstream producers such as Southland who
do not own or otherwise have access to such provisions, and are therefore reliant on third parties
to monetize the gas produced from their wells.

       At issue in this dispute are two gas gathering agreements between Southland and
Wamsutter governed by Wyoming law. The first is dated June 1, 2016 and entitled Gas Gathering,
Processing, Dehydrating and Treating Agreement (the “L60 Agreement”). The second is effective
November 1, 2018 and also entitled Gas Gathering, Processing, Dehydrating and Treating
Agreement (the “L63 Agreement” and, together with the L60 Agreement, the “Gas Gathering
Agreements”).

          B.      The L60 Agreement

       Wamsutter and Anadarko E&P Onshore, LLC entered into the L60 Agreement shortly
before the Anadarko-Southland sale. At that time, the agreement was known as the L09
Agreement. The L09 Agreement served in part to update and replace gas gathering agreements in
place between the parties since 1993. The execution of the agreement followed months of
negotiations between Anadarko and Wamsutter. Towards the end of the negotiations, Southland
became involved. Following the Anadarko-Southland sale, the L09 Agreement was partially
assigned to Southland and renamed the L60 Agreement.6 The primary term of the L60 Agreement
expires on December 31, 2031.

        In the L60 Agreement, Southland dedicated (the “L60 Dedication”) its gas within a
specified geographic area of the Wamsutter Field (the “L60 Area of Interest”) for Wamsutter’s
exclusive right to gather, process, dehydrate, and treat.7 Wamsutter agreed to gather Southland’s
gas at certain specified locations within the L60 Area of Interest called receipt points (the “L60
Receipt Points”) and to process it in exchange for the payment of volumetric gathering and
processing fees.8 At the time of contracting, the parties agreed on a defined set of L60 Receipt


6
    See Ex. 95.
7
 Ex. 62 § 1.1 (“Shipper dedicates Shipper’s Gas within the Area of Interest . . . to Williams for Gathering,
Processing, Dehydrating and Treating.”).
8
 Section 1.2 of the L60 Agreement provides that “Williams shall Gather and Process . . . quantities of
Shipper’s Gas less than or equal to the maximum daily quantity . . . . Shipper shall pay the Gathering Fee
and Processing Fee . . . .” Id. § 1.2. “Shipper’s Gas” is defined as “all of the Gas that Shipper owns or
controls during the term of [the L60] Agreement that is produced upstream of the Receipt Points shown on
Exhibit C and all Gas that Shipper owns or controls during the term of this Agreement that is within the
Area of Interest . . . .” Id., Ex. A at 4. “Gas” is defined as “a naturally occurring mixture of hydrocarbon
compounds and small quantities of various non-hydrocarbons existing in the gaseous phase or in solution
with crude oil in natural underground reservoirs at reservoir conditions.” Id., Ex. A at 2.


                                                     3
Points corresponding to existing wells.9 They also agreed on procedures for future drilled wells.
For example, if Southland plans to drill an additional well in the L60 Area of Interest, it must
deliver notice to Wamsutter of, among other things, the well’s location and a reasonable estimate
of its production and gas quality. Wamsutter must then accept or reject the new well. If accepted,
the L60 Agreement is automatically amended to include the new well within the L60 Dedication
and to identify the new L60 Receipt Point for the well. If rejected, the new well and the gas
produced therefrom are removed from the L60 Dedication and Southland is free to contract with a
new midstream provider.10 A similar procedure applies to future gas acquired by Southland within
the L60 Area of Interest.11

           C.        The Chain Lake Amendment

        Wamsutter and Southland amended the L60 Agreement multiple times, including on
September 1, 2017 (the “Chain Lake Amendment”).12 As discussed further herein, Southland
desired to increase its horizontal drilling activities in the L60 Area of Interest. Because the then-
existing Wamsutter Gathering System was designed to accommodate vertical wells, it was
determined that modifications were needed to provide incremental capacity to accommodate
Southland’s future horizontal wells. Horizontal wells typically produce gas at a much higher
volume than vertical wells. As a result, if not updated, a gathering system servicing vertical wells
may be incapable of handling the additional volume from horizontal wells. The resulting increased
pressure on the system could reduce or completely stop production from the vertical wells.

        To address these potential problems, Wamsutter agreed in the Chain Lake Amendment to
enhance certain components of the Wamsutter Gathering System, including the installation of a
new compressor station and several larger pipelines. To compensate Wamsutter for its services
and investment undertaken by this project, Southland and Wamsutter negotiated a comprehensive
fee structure in which Southland agreed to pay a project volumetric fee, a one-time payment of $5
million, and deficiency fees calculated on an annual basis if Southland failed to deliver to
Wamsutter certain agreed-upon minimum volumes of gas during a ten-year period.13 Additionally,
Southland and Wamsutter agreed that certain existing receipt points in an overlapping dedicated
area of interest established by a separate gathering agreement, referred to as the G36 Agreement,
would be removed and added to the L60 Agreement.14

           D.        The L63 Agreement

        At the time of the Anadarko-Southland sale, most of the producing wells in the L60 Area
of Interest were traditional vertical wells. Thereafter, Southland developed its extensive horizontal

9
    See id., Ex. A at 3 (definition of “Receipt Point”) & Ex. C.
10
     Id § 2.3.
11
     Id § 2.4.
12
     Ex. 156.
13
     Id. § 1.
14
     Id. §§ E & 2.


                                                        4
drilling program. Southland envisioned hundreds of future horizontal wells and significant
forecasted production. As a result, Wamsutter needed to further expand, at great cost, the
Wamsutter Gathering System by designing and constructing tailored infrastructure, including two
compressor stations called the Hansen Lake Compressor Station and the High Point Compressor
Station as well as associated pipelines and equipment (the “Hansen Lake/High Point
Infrastructure”). Other producers in the Wamsutter Field may use some of the Wamsutter
Gathering System, but only Southland uses the Hansen Lake/High Point Infrastructure.

        To accommodate this major project and Wamsutter’s approximate $350 million
investment, the parties entered into the L63 Agreement. Negotiations began in 2017. The parties
signed in June 2018 and made the agreement effective November 1, 2018. The primary term of
the L63 Agreement expires on October 1, 2038. On January 8, 2020, Wamsutter recorded in the
real property records of Carbon and Sweetwater Counties, Wyoming the Memorandum of Gas
Gathering Processing, Dehydrating and Treating Agreement (the “L63 Memorandum”) to provide
notice of the L63 Agreement and its terms.15

        Among the key terms of the L63 Agreement extensively negotiated were those governing
Wamsutter’s compensation for its capital investment on account of the Hansen Lake/High Point
Infrastructure and for its ongoing gathering and processing services. Although there were multiple
avenues by which to design a fee structure, the parties agreed that Wamsutter would receive
volumetric gathering and processing fees (the “L63 G&P Fees”) and deficiency fees billed on a
quarterly basis (the “L63 MVC Fees”) if Southland failed to deliver to Wamsutter certain agreed-
upon minimum volumes of gas. Wamsutter suggested this structure, but it was open to considering
alternatives. Rather than suggesting alternatives, Southland focused its time on achieving an
acceptable balance between the fees, negotiating the terms of the minimum volume commitment
(the “L63 MVC”), and ensuring that the fees aligned with its development plan and the risk
undertaken by both parties.16

        The parties engaged in months of back-and-forth, “significant”17 negotiations. During such
time, they exchanged information relevant to, among other things, the terms of the L63 MVC. The
information included Southland’s drilling plan and forecasted volumes and Wamsutter’s project
plan and capital estimates. Ultimately, the parties settled on their terms and entered into the L63
Agreement after obtaining their respective Board’s approval to do so.18

15
     Ex. 371 & 372.
16
  For instance, Southland requested and obtained a more flexible L63 MVC schedule to accommodate its
production forecast, it negotiated the L63 MVC settlement period so that it was quarterly (as opposed to
monthly), it ensured that there were no limits on its ability to make-up L63 MVC shortfalls over the length
of the agreement (as opposed to a two-year limit), and it requested and obtained the ability to reduce or
satisfy the L63 MVC through a lump sum payment mechanism.
17
     Adv. D.I. 958 (Sept. 21, 2020 Tr. at 171:16-18).
18
  The L63 Agreement was a good faith, arms-length transaction between two sophisticated commercial
parties, who are experts in the industry, with the goal to accommodate Southland’s new horizontal drilling
plan on mutually agreeable terms and with an acceptable risk profile. Its terms were heavily negotiated
over a significant period, with a significant exchange of material information used to verify the project
economics and to support the parties’ understanding and acceptance of terms. There is no evidence that


                                                        5
         The L63 Agreement contains a dedication (the “L63 Dedication”), with a geographic area
that is subsumed within the L60 Area of Interest (the “L63 Area of Interest”). It provides:

                   Except as expressly provided in Section 1.1(b), Shipper dedicates to
                   the performance of this Agreement the Dedicated Properties and
                   Dedicated Gas and grants to Williams the exclusive right to Gather,
                   Process, Dehydrate and Treat the Produced Dedicated Gas (the
                   “Dedication”). This Dedication shall be a covenant running with the
                   land under applicable law and binding on the respective successors
                   and assigns of the interests of Shipper and its Affiliates in and to the
                   Dedicated Properties and Dedicated Gas. If applicable law requires
                   any amendment or modification to this Agreement for this
                   Dedication to be treated as an enforceable covenant running with the
                   land, the parties will promptly enter into any such addendum or
                   modification. Gatherer may file memoranda of this Agreement
                   substantially in the form of Exhibit “J” in local land records from
                   time to time in its discretion, and Shipper will promptly enter into
                   any such memoranda upon request.19

        Because the L60 Dedication and the L63 Dedication gave rise to an overlapping area of
interest (the “Overlapping Area of Interest”), the L63 Agreement gave Southland a one-time
election to flow gas produced from the Overlapping Area of Interest under the terms of either Gas


indicates the parties did not understand the benefits, obligations, and overall commercial significance of the
L63 Agreement, including the fees thereunder.
   With full knowledge of Southland’s substantial commitment to L63 MVC and L63 MVC Fees,
Southland’s Board of Managers unanimously approved the L63 Agreement having determined it was
“advisable and in the best interest of the Company[.]” Ex. 235 at 1. Indeed, even Mr. Casey, a
representative responsible for negotiating and managing the L63 Agreement on behalf of Southland,
testified that he knew, and understood that the Southland Board knew, the “significant risk” of agreeing to
the L63 MVC, but that the Board ultimately approved it as agreed upon by the parties. Adv. D.I. 195
(Declaration of Frank Casey (the “Casey Declaration”)) at ¶ 25. In doing so, it relied on Southland’s
production profile used to design the Hansen Lake/High Point Infrastructure and “became comfortable that
it was possible [for Southland] to meet this production projection” and thus, the L63 MVC. Id. at ¶ 26.
Despite the foregoing, Southland continued to negotiate with Wamsutter and obtain modifications to the
L63 MVC “to help ensure it could meet the MVC during the initial years given the uncertainty of many
factors when starting a new drilling program in an area where few horizontal wells had been drilled before.”
Id. at ¶ 27. Mr. Casey testified that in negotiating the L63 Agreement he believes that he acted as a
reasonably prudent person would act under similar circumstances, in good faith, and in the best interests of
Southland. Ultimately, at the time of contracting, Southland concluded that the L63 Agreement was its
“best option, based on what [it] thought [it] knew at the time and [Southland’s] desire to develop the asset
more fully and to execute on [its] drilling plan” Adv. D.I. 958 (Sept. 21, 2020 Tr. at 190:22-24).
  The problem that has arisen now is that Wamsutter is attempting to have the L63 MVC run with the land,
a scenario that was not contemplated by the parties at the time of contracting and one which would
fundamentally alter the ramifications of the L63 MVC.
19
     Ex. 258 § 1.1(a).


                                                      6
Gathering Agreement.20 Southland ultimately elected to move five existing wells then governed
by the L60 Agreement to the L63 Agreement, and the parties moved the corresponding L60
Receipt Points to the L63 Agreement.21 With respect to gas produced from future wells drilled in
the L63 Area of Interest, Southland was able to elect the application of either the L63 Agreement
or the L60 Agreement upon appropriate notice to Wamsutter.22 To date, there are approximately
twenty-one Receipt Points governed by the L63 Agreement in the L63 Area of Interest (the “L63
Receipt Points”).23

        The evidence suggests that the relationship between Wamsutter and Southland was a
collaborative partnership before, during, and after negotiating and finalizing the L63 Agreement.
The multi-year construction of the Hansen Lake/High Point Infrastructure project continued until
the fourth quarter of 2019 when Southland sent notice to Wamsutter to cease construction because
of changes to its drilling plan.24 More specifically, Southland decided to slow its development
plan in light of reduced drilling economics and the tightening of available capital caused by, among
other things, declines in commodity prices, underperforming well production, and unanticipated
operational challenges. In the notice, Southland instructed Wamsutter to make no further capital
expenditures unless approved in writing by Southland and to provide an updated schedule of actual
capital expenditures to facilitate good faith negotiations for modification of the L63 Agreement.
In particular, Southland was interested in re-aligning the L63 MVC based on a new project scope
and reduced capital expenditures.25 The parties met thereafter but were not able to agree on a
restructuring of the L63 Agreement.26

       The parties assert that the estimated range of the net present value of the L63 MVC Fees is
at a minimum $413 million to $568 million, assuming a discount rate of ten percent and relying
upon the forecasted production of Southland’s proved developed producing reserves.

           E.        Sale Process

        After the Petition Date, Southland commenced a sale process for substantially all of its
assets. In addition to those associated with its business in the Wamsutter Field (the “Wamsutter
Assets”), Southland also owned assets, including leasehold and mineral interests, in the San Juan
20
     Id. § 1.1(c).
21
  Ex. 257 (November 1, 2018 amendment, removing certain receipt points from the L60 Agreement and
adding them as receipt points under the L63 Agreement).
22
     Ex. 258 §§ 1.1(c) & 2.3.
23
  See, e.g., Ex. 326 & 498. Four of the twenty-one alleged L63 Receipt Points may be fuel gas meters, also
known as buy back meters. See Ex. 258 § 2.10. These are delivery points that allow Wamsutter to deliver
gas back to Southland for its own use. A decision on the nature of the meters is not necessary to matters
sub judice.
24
 Ex. 324; see also Ex. 258 § 1.2(d) (setting forth the procedure for ceasing or altering project work and
modifying the commercial terms of the L63 Agreement).
25
     Ex. 324.
26
  Moreover, the parties have been engaged in mediation since the middle of July 2020 with no success.
See Adv. Proc. No. 20-50551 (“Adv.”) D.I. 77.


                                                    7
Basin in southwestern Colorado and northwestern New Mexico (the “San Juan Assets”).27 To
assist in the process, Southland engaged PJT Partners LP (“PJT”) as investment banker.28

        PJT’s marketing process was robust and comprehensive. It sought proposals for the
entirety of Southland’s business as well as separate proposals for the Wamsutter Assets and San
Juan Assets. PJT contacted over 200 potential purchasers, including strategic acquirers and
financial investors. It prepared a marketing teaser, which was distributed to potential bidders and
posted electronically to a commonly used, industry-specific database of sale opportunities. It also
established a virtual data room populated with necessary due diligence information.

        The sale process began in January 2020 and was multi-staged to find a stalking horse
purchaser whose bid would set the base for a competitive auction. In stage one, approximately 75
potential parties who executed confidentiality agreements gained access to the virtual data room.
PJT set a deadline of March 13, 2020 for these parties to submit first round, non-binding
indications of interest that ignored the L63 MVC.29 It did so to determine the relative value of
Southland’s assets and have a basis for comparing bids.30 At the conclusion of this stage,
Southland received nine non-binding indications of interest for the Wamsutter Assets (individually
or as part of a combined package with the San Juan Assets). All those who submitted indications
of interest were then invited to participate in stage two. PJT set a deadline of April 10, 2020 for
these second-round participants to complete further due diligence and submit binding bids to serve
as stalking horse.31 PJT instructed the bidders to address in any further bid the Gas Gathering
Agreements and the L63 MVC.32

         During the sale process, the Gas Gathering Agreements and the L63 MVC were focal
points. The Gas Gathering Agreements and summaries thereof were included in the virtual data
room and discussed in court documents.33 Moreover, both PJT and Wamsutter discussed them
with potential parties. The stage one process letter made it clear that Southland intended to
facilitate discussions with Wamsutter so that second-round participants could try and reach a
mutually agreeable renegotiation of contract terms in advance of submitting a binding bid.34 Such

27
  On May 28, 2020, the Court approved the sale of the San Juan Assets to MorningStar Operating LLC.
Bankr. D.I. 562.
28
     See Bankr. D.I. 189.
29
     See Ex. 411.
30
     See, e.g., id.
31
     See Ex. 424.
32
     Id.
33
  See, e.g., Bankr. D.I. 10 (Declaration of Frank A. Pometti in Support of Voluntary Petition, First Day
Motions and Application); Bankr. D.I. 93 (Limited Objection of Wamsutter LLC to Debtor’s Motion for
Entry of Interim and Final Orders (I) Authorizing the Debtor to (A) Obtain Postpetition Financing and (B)
Use Cash Collateral, (II) Granting Adequate Protection to Prepetition RBL Secured Parties, (III) Granting
Liens and Superpriority Claims, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and
(VI) Granting Related Relief).
34
     See Ex. 411.


                                                   8
discussions did take place with Wamsutter’s willing participation. Indeed, Wamsutter offered a
possible solution to the challenges posed by the L63 MVC, provided detail to parties, and was
available alongside Southland to answer diligence questions.

        Ultimately, despite the parties’ efforts, Southland received no binding offers for the
Wamsutter Assets. According to PJT, the L63 MVC was the cause. Thereafter, Southland decided
to defer the sale of its Wamsutter Assets and pursue this litigation.

III.      RELEVANT PROCEDURAL HISTORY

       Southland initiated the instant adversary proceeding by filing its Complaint on March 27,
2020.35 It amended the Complaint by filing the First Amended Complaint for Avoidance and
Declaratory Relief (the “Amended Complaint”) on May 1, 2020.36

       The Amended Complaint contained fourteen counts, seeking a series of relief aimed at
eliminating the burdensome L63 MVC as well as Wamsutter’s alleged real property interests in
the Wamsutter Assets and the Wamsutter Gathering System. Specifically, the Amended
Complaint sought:

        1.     Avoidance and recovery (or a declaration of avoidability and recovery), pursuant
 to sections 362(a)(3), 544(a)(1), 544(a)(3), 547(b), 549 and/or 550(a), of the L63 Memorandum,
 any conveyances of or interests in real property granted under the Gas Gathering Agreements, an
 easement agreement related to the Chain Lake Compression Station, any interests of Wamsutter
 in the Wamsutter Gathering System, and any unrecorded Wamsutter easements and rights of way
 encumbering Southland’s real property [Counts 1, 2, 10, 11, 12, and 14];

        2.     A declaration that the L60 Agreement is not a covenant running with the land but
 rather, an executory contract that may be rejected pursuant to section 365 [Count 3];

        3.     A declaration that the L63 Agreement is not a covenant running with the land but
 rather an executory contract that may be rejected pursuant to section 365 [Count 4];

       4.      A declaration that the L63 MVC is not a covenant running with the land and must
 be severed from the L63 Agreement [Count 5];

        5.     A declaration that the L63 MVC is void and unenforceable as a restraint on
 alienation [Count 6] or as an unenforceable penalty [Count 7];

       6.      A declaration that, if Southland may assume the L60 Agreement and reject the L63
 Agreement, it may flow – and Wamsutter must service – all gas subject to the L63 Agreement
 under the terms of the L60 Agreement [Count 8]; and finally,



35
     Adv. D.I. 1.
36
     Adv. D.I. 29.


                                               9
        7.     A declaration that Southland may sell, pursuant to section 363(f), the Wamsutter
 Assets free and clear of any interests held by Wamsutter therein, including any interests created
 by the L60 Dedication and the L63 Dedication [Count 13].

       Wamsutter moved to dismiss substantially all counts of the Amended Complaint.37 On
July 28, 2020, following briefing and oral argument, the Court dismissed Southland’s claims in
Count 1, Count 2 in part, Count 7, and Counts 10 and 12 in part.38

        On August 11, 2020, Wamsutter answered the Amended Complaint, asserted defenses, and
alleged a counterclaim for an administrative expense under section 503(b) for postpetition L63
MVC Fees (the “Counterclaim”).39 On August 24, 2020, Wamsutter also filed Wamsutter LLC’s
Motion for Adequate Protection, or Alternatively, for Relief from the Automatic Stay (the
“Adequate Protection Motion”), seeking among other things adequate protection pursuant to
sections 361 and 363(e) for the declining value of its interests in the Wamsutter Gathering System
arising from Southland’s continued use and benefit.40 The Court set the Adequate Protection
Motion for hearing concurrently with the trial on the Amended Complaint and Counterclaim.

        For the sake of efficiency, the parties subsequently stipulated to reduce the scope of trial.41
Specifically, the parties agreed to dismiss the Counterclaim and to withdraw the Adequate
Protection Motion without prejudice. They also agreed to dismiss with prejudice Southland’s
remaining claims in Counts 9 through 12, along with those in Counts 13 and 14 to the extent that
they addressed the property interests at issue in Counts 9 through 12. Finally, they agreed to
dismiss without prejudice Southland’s claims in Counts 2 and 3, along with those in Counts 13
and 14, to the extent they addressed the L60 Agreement.42

        As a result of these pretrial proceedings, the scope of Southland’s remaining claims is
focused squarely on the L63 Agreement and the L63 MVC. Namely, the Court has been tasked
with deciding (1) whether the L63 Agreement is an executory contract subject to future rejection
at Southland’s election pursuant to section 365 (Count 4); (2) whether the L63 MVC may be
severed from the L63 Agreement (Count 5) or declared void and unenforceable as a restraint on
alienation (Count 6); (3) if and when the L63 Agreement is rejected, whether Southland may flow,
and Wamsutter must service, Southland’s gas currently produced in the L63 Area of Interest under
the terms of the L60 Agreement (Count 8); and finally, (5) whether Southland may sell the

37
     Adv. D.I. 38.
38
  Adv. D.I. 95. Southland and the Committee sought reconsideration of the Court’s decision to dismiss
Southland’s claims in Counts 1 and 2 of the Amended Complaint with respect to the L63 Agreement. See
Adv. D.I. 115, 118. Following briefing and oral argument, the Court denied the relief requested.
39
     Adv. D.I. 153.
40
     Bankr. D.I. 843.
41
     Adv. D.I. 204; Bankr. D.I. 953.
42
   The parties also filed motions for summary judgment. See Adv. D.I. 58, 85, & 100. However, at the
direction of the Court, the parties did not complete briefing on the motions or present them to the Court
given that time did not allow the Court to consider and render a ruling on the motions prior to the start of
the trial on the Amended Complaint.


                                                    10
Wamsutter Assets free and clear of any interests of Wamsutter arising from the L63 Agreement
(Count 13). The Court held a five-day trial on these issues between September 21, 2020 and
September 28, 2020. The parties submitted a Joint Statement of Uncontested Facts prior to trial,43
completed post-trial briefing on October 9, 2020,44 and presented oral argument on October 23,
2020. The issues presented are thus ripe for adjudication.

IV.       ANALYSIS

          A.      Count 4 – Is the L63 Agreement an Executory Contract Capable of Rejection?

        In Count 4, Southland asks this Court to enter an order declaring that the L63 Agreement
is an executory contract, capable of rejection under section 365. Pursuant to section 365(a), subject
to the Court’s approval, Southland may reject any of its executory contracts. An executory contract
is “‘a contract under which the obligation of both the bankrupt and the other party to the contract
are so far unperformed that the failure of either to complete performance would constitute a
material breach excusing performance of the other.’”45 The parties do not dispute that they both
have material unperformed obligations under the L63 Agreement. Nonetheless, Wamsutter
contests Southland’s ability to reject the L63 Agreement because it claims that the agreement
(including the L63 MVC) is a real property covenant (specifically, either a covenant running with
the land or an equitable servitude). Southland disagrees. It argues that the L63 Agreement did not
create any real covenants and that even if it did, the L63 Agreement can still be rejected as an
executory contract.

       There is a developing split between bankruptcy courts regarding the enforceability of gas
gathering agreements in whole or in part as real property covenants. The courts In re Sabine Oil
& Gas Corporation,46 In re Badlands Energy, Inc.,47 In re Alta Mesa Resources, Inc.,48 and In re


43
     Adv. D.I. 190.
44
     Adv. D.I. 219, 223, 224, & 230.
45
   Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Corp., 872 F.2d 36, 39 (3d Cir. 1989) (quoting Vern
Countryman, Executory Contracts in Bankruptcy, Part 1, 57 MINN. L. REV. 439, 460 (1973)); see also
Mission Prod. Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1658 (2019) (“A contract is executory
if ‘performance remains due to some extent on both sides.’” (quoting N.L.R.B. v. Bildisco & Bildisco, 465
U.S. 513 522, n.6 (1984)).
46
  Sabine Oil & Gas Corp. v. HPIP Gonzales Holdings, LLC (In re Sabine Oil & Gas Corp.), 550 B.R. 59
(Bankr. S.D.N.Y. 2016) (applying Texas law to find that the certain covenants within a gas gathering
agreement were neither covenants running with the land nor equitable servitudes), aff’d, 567 B.R. 869
(S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018).
47
  Monarch Midstream, LLC v. Badlands Prod. Co. (In re Badlands Prod. Co.), 608 B.R. 854 (Bankr. D.
Colo. 2019) (applying Utah law to determine that gathering agreement was a covenant running with the
land).
48
  Alta Mesa Holdings, LP v. Kingfisher Midstream, LLC (In re Alta Mesa Res., Inc.), 613 B.R. 90 (Bankr.
S.D. Tex. 2019) (applying Oklahoma law to determine that gathering agreements were covenants running
with the land).


                                                   11
Extraction Oil & Gas, Inc.49 tackled similar issues to those presented here and interpreted the
matter either narrowly (in the cases of Sabine and Extraction) or broadly (in the cases of Alta Mesa
and Badlands) depending upon each court’s application of the particular governing state law.
Following a review of Wyoming law50 and the relevant facts and circumstances applicable to the
disputes before the Court, the Court concludes, for many of the same reasons set forth by the courts
in Sabine and Extraction, that the L63 Agreement contains no real covenants. Rather, it is a
services contract relating to Southland’s personal property. Even if, however, the L63 Agreement
contains a real covenant, the Court concludes that it may be rejected under section 365(a).

                   1.      Covenant Running with the Land

        Under Wyoming law, a covenant includes “promise[s] ‘to do, or to refrain from doing,
certain things with respect to real property.’”51 Covenants such as these usually bind only the
persons who make them.52 As emphasized by the Supreme Court of Wyoming in Lingle Water
Users’ Association v. Occidental Building and Loan Association, “[s]ince the early dawn of history
up to the present time it has been the general policy of semicivilized and civilized man that no one
should be held chargeable with an obligation under a contract except by his consent and that,
generally express.”53 Notwithstanding, a covenant can be deemed to “run with the land” such that
“the right or obligation passes automatically to successive owners or occupiers of the land or the
interest in land with which the right or obligation runs.”54 This type of covenant “inures to the
benefit of, or must be fulfilled by, whatever party holds the land at the time when fulfillment is
due” and is an exception rather than the rule.55

        To create a valid covenant running with the land in Wyoming, four elements are required.
“The original covenant must be enforceable, the parties must intend that the covenant run with the
land, the covenant must touch and concern the land, and there must be privity of estate between




49
  See, e.g., Extraction Oil & Gas, Inc. v. Platte River Midstream, LLC (In re Extraction Oil & Gas, Inc.),
No. 20-50833, slip op. at 19-44 (Bankr. D. Del. Oct. 14, 2020) (applying Colorado law to find that gas
gathering agreements did not create covenants running with the land).
50
     The parties do not dispute that Wyoming law applies to the instant disputes.
51
  Brumbaugh v. Mikelson L & Co., 185 P.3d 695 (Wyo. 2008) (quoting 20 AM. JUR. 2D Covenants,
Conditions and Restrictions § 1 (2008)).
52
     20 AM. JUR. 2D Covenants, Conditions and Restrictions § 20 (2020).
53
     297 P. 385, 387 (Wyo. 1931).
54
   Seven Lakes Dev. Co., LLC v. Maxson, 144 P.3d 1239, 1245 (Wyo. 2006) (quoting RESTATEMENT
(THIRD) OF PROPERTY: SERVITUDES § 1.1(1)(a) (2000 & Cum. Supp. 2006)); accord Reichert v.
Daugherty, 425 P3d 990, 994 (Wyo. 2018) (“A restrictive covenant that runs with the land is one that
‘inures to the benefit of, or must be fulfilled by, whatever party holds the land at the time when fulfillment
is due.’” (quoting Jacobs Ranch Coal Co. v. Thunder Basin Coal Co., LLC, 191 P.3d 125, 130 n.4 (Wyo.
2008)).
55
     Lingle, 297 P. 385, 387 (Wyo. 1931).


                                                      12
the parties.”56 Because it is determinative to the scope of Court’s analysis, the Court will begin
with the second element – whether the parties intended for the L63 Agreement run with the land.

                           (a)     Intent of the Parties

       “Covenants are contractual in natural and, courts should interpret them as they would a
contract.”57 Accordingly, to determine if Southland and Wamsutter intended for the L63
Agreement to run with the land, the Court need not look any further than the clear and
unambiguous language of the L63 Agreement.58 More specifically, section 1.1(a), which sets forth
the L63 Dedication, provides in pertinent part that:

                  This Dedication shall be a covenant running with the land under
                  applicable law and binding on the respective successors and
                  assigns of the interests of the Shipper and its Affiliates in and to
                  the Dedicated Properties and Dedicated Gas. If applicable law
                  requires any amendment or modification to this Agreement for this
                  Dedication to be treated as an enforceable covenant running with
                  the land, the parties will promptly enter into any such addendum or
                  modification.59

No other provision in the L63 Agreement contains this or similar language. Indeed, section M.7
of the L63 Agreement addresses future transfers of Southland’s assets and makes it clear that it is
only the L63 Dedication that runs with the land and that all other rights of Wamsutter will be
preserved as against Southland:

                  Any transfer of Shipper’s right, title, or interest in the Dedicated
                  Properties or Dedicated Gas will not impair their dedication to
                  Williams or Williams’ rights under this Agreement as against
                  Shipper. Shipper is responsible for notifying any Party to whom
                  the right, title or interest is transferred that the Dedicated
                  Properties and Dedicated Gas are dedicated to Williams pursuant
                  to this Agreement, and Shipper is responsible for ensuring that any
                  Produced Dedicated Gas is delivered to Williams in accordance
                  with this Agreement.60


56
  Mt. W. Mines, Inc. v. Cleveland-Cliffs Iron Co., 376 F. Supp. 2d 1298, 1304 (D. Wyo. 2005) (citing
Jackson Hole Racquet Club Resort v. Teton Pines Ltd. P’ship, 839 P.2d 951, 956 (Wyo.1992)).
57
  Reichert, 425 P.3d at 995 (quoting Gumpel v. Copperleaf Homeowners Ass'n, Inc., 393 P.3d 1279, 1290
(Wyo. 2017)).
58
  Id. (“The words used in the contract are afforded the plain meaning that a reasonable person would give
them. When the provisions in the contract are clear and unambiguous, the court looks only to the four
corners of the document in arriving at the intent of the parties.” (internal quotations and citations omitted)).
59
     Ex. 258 at § 1.1(a) (emphasis added).
60
     Id., Ex. A § M.7 (emphasis added).


                                                      13
        To support its argument that the entire L63 Agreement runs with the land, Wamsutter
points to section M.861 but that provision addresses the assignment of the respective parties’
interests in the L63 Agreement to third parties. If anything, it contemplates the scenario in which
third party assignees of Southland voluntarily agree to assume the L63 Agreement and its terms.
Binding parties to assigned contractual covenants based on privity of contract is a situation distinct
from binding them based on land ownership. Accordingly, the parties’ intent under the scenario
set forth in section M.8 is not helpful to the Court. Wamsutter also argues that the parties intended
the entire L63 Agreement to run with the land because the L63 Dedication was “to the performance
of th[e] Agreement[.]”62 However, this interpretation conflates the purposes of the L63 Dedication
with the intent element of the covenant running with the land analysis.

        Dedications are typical and customary in the oil and gas industry. In general, a dedication
in a gas gathering agreement is a producer’s commitment of gas production from specific acreage
owned or leased to a midstream provider and a grant to that midstream provider of the exclusive
right to service all such production for, among other things, a specified term and fees. By entering
into the exclusivity arrangement, a producer (and its produced gas) gains access to the midstream
provider’s valuable gathering system and committed midstream services whenever needed,
without which the producer would have no way to transform its produced gas into a merchantable
form. By foregoing the opportunity to build and maintain their own gathering system, producers
can focus their capital and efforts on exploration and production. In exchange, producers are
bound to use a specific midstream provider and its gathering system for a committed term. For a
midstream provider, the exclusivity arrangement coupled with the agreed upon term and fees
provide assurances that the provider will have the opportunity to recoup its investment after
spending significant capital developing a gathering system and committing their system and
services to a producer. In return, the midstream provider must commit its system to the producer’s
dedicated production regardless of whether the producer is producing from its wells or at the
volume forecasted.

        The L63 Dedication is no different and, through the language relied upon by Wamsutter, it
seeks to accomplish the aforementioned purposes. Nowhere in the agreement do the parties
unambiguously express an intention for all promises therein to run with the land. Although, as
will be discussed herein, certain provisions of the L63 Agreement (including the L63 MVC) are
intertwined with the L63 Dedication and were critical inducements of Wamsutter’s services, the
parties clearly knew how to make their intentions known with respect to which covenants they
wanted to run with the land, and they did so unambiguously only for the L63 Dedication. The
striking omission of similar language from the remaining terms of L63 Agreement suggests that
all other obligations are personal.63 Moreover, none of the documents in evidence or witness




61
   Id., Ex. A § M.8 (“Assignment. If Shipper wants to assign part or all of its interest in this Agreement . .
., it can only do so after giving prior notice to Williams of the intended assignment and delivering to
Williams such affiliate’s or successor’s assumption of this Agreement.”).
62
     Id. at § 1.1(a).
63
     See Mathisen v. Thunder Basin Coal Co., LLC, 169 P.3d 61, 66 (Wyo. 2007).


                                                     14
testimony indicate that Southland intended the entire L63 Agreement to run with the land. And
the parties never discussed it, let alone agreed.64

        In Wyoming, “[r]estrictions upon the use of land, being in derogation of the common law,
are not favored, are to be strictly constructed, will not extend by implication, and in case of doubt
the restriction will be constructed in favor of the free use of the land . . . .”65 In light of such
directive, the Court cannot simply bootstrap the remaining terms of the L63 Agreement to the L63
Dedication and by implication, conclude that the parties intended them to run with the land. Such
an interpretation would be too broad.

                          (b)     Touch and Concern the Land

       Having decided that the parties intended for only the L63 Dedication to run with the land,
the Court next determines whether the L63 Dedication touches and concerns the land. Wyoming
law has not clarified the standard to determine whether a covenant touches and concerns the land.
However, in North Finn v. Cook,66 the United States District Court for the District of Wyoming
quoted the following from the Utah Supreme Court’s decision in Flying Diamond Oil Corporation
v. Newton Sheep Company67 when it determined that a working interest touched and concerned
land:

                  What is essential is that the burdens and benefits created are not the
                  personal duties or rights of the parties to a covenant that exist
                  independently from the ownership of an interest in the land. . .
                  . “[T]he distinction between covenants which run with land and
                  covenants which are personal, must depend upon the effect of
                  the covenant on the legal rights which otherwise would flow
                  from ownership of land and which are connected with the




64
  See, e.g., Adv. D.I. 958 (Sept. 21, 2020 Tr. at 141-42, 146 (testimony of Mr. Casey that Southland and
Wamsutter never discussed the L63 MVC running with the land)); Carey Declaration ¶ 30 (same); Adv.
D.I. 977 (Sept. 28, 2020 Tr. at 51-53 (testimony of Mr. Bracher that he does not recall either Southland or
Wamsutter having ever discussed the L63 MVC running with the land or more generally, the scope or
coverage of the covenant running with the land, save the language included in the L63 Agreement)).
65
  Kincheloe v. Milatzo, 678 P.2d 855, 859 (Wyo. 1984) (quoting Kindler v. Anderson , 433 P.3d 268 (1967),
and refusing to imply a covenant to a specific subdivision area, explaining the rule that “implied covenants
are not favored in the law and will not be found to exist unless the language of the instrument leads
unerringly to the conclusion that the parties intended the covenants to attach.”); Pennaco Energy Inc. v. KD
Co., LLC, 363 P.3d 18, 37 (Wyo. 2015) (“Because servitudes are interests in land with potentially long-
term effects on land use and value, they should be expressly created by carefully drawn written instruments.
A contract or conveyance intended to create a servitude should express that intent in words that
unambiguously spell out the nature and terms of the intended servitude.”).
66
     825 F. Supp. 278, 282 n.8 (D. Wyo. 1993).
67
     776 P.2d 618 (Utah 1989).


                                                    15
                  land. The problem then is: Does the covenant in purpose and
                  effect substantially alter these rights?68

         Here, the L63 Dedication does not alter Southland’s legal rights in its real property. Rather,
it accomplishes the aforementioned customary purpose of dedications in the oil and gas industry
and gives Wamsutter an exclusive right to “Gather, Process, Dehydrate and Treat [Southland’s]
Produced Dedicated Gas” 69, i.e. Southland’s gas produced in the L63 Area of Interest. Despite
the language of the L63 Dedication that “dedicates” or commits Southland’s “Dedicated
Properties” and “Dedicated Gas” to Wamsutter, the L63 Dedication does not convey any right,
title, or interest in the Dedicated Gas or Dedicated Properties to Wamsutter, and it places no
restrictions or any other burden on such property.

        It is undisputed that Southland is free to do what it likes with its unproduced gas reserves,
including decreasing or ceasing further exploration, drilling, and production.70 Moreover,
Wamsutter has no right to enter the L63 Area of Interest and access or control Southland’s
unproduced reserves, including through its own development.71 It is only once the gas in the L63
Area of Interest is produced that the L63 Dedication takes affect by requiring the production to be
serviced by Wamsutter and the Wamsutter Gathering System in exchange for the agreed upon fees.
At that point, Wamsutter takes title to and control of the produced gas until it is delivered back to
Southland at delivery points.72 Furthermore, as explained more thoroughly herein, Wamsutter’s
right and obligation to gather the produced gas is even further limited to production accessible at
certain defined L63 Receipt Points.73 Wamsutter has argued that the L63 Dedication granted it



68
  N. Finn, 825 F. Supp. at 282 n.8 (emphasis in original) (quoting Flying Diamond, 776 P.2d at 623); see
also Jackson Hole, 839 P.2d at 957 (explaining that the trial court examined whether the covenant at issue
burdened or “restrict[ed] in any way the use or development of the property” rather than simply restricting
contractual freedom of present and future owners).
69
   Ex. 258 at § 1.1(a). The term “Produced Dedicated Gas” is defined by the parties as “Dedicated Gas after
it has been produced.” Id., Ex. A. “Dedicated Gas” means “all Gas owned or Controlled by Shipper or its
Affiliates (and their successors and assigns) in and under the Dedicated Properties before it has been
produced, except as provided in Section 1.1(b).” Id. “Dedicated Properties” means “all interests owned or
Controlled by Shipper and its Affiliates (and their successors and assigns) at any time during the term of
this Agreement in oil, Gas or mineral leases covering lands (and the formations underlying such lands)
within the Dedication Area, except as provided in Section 1.1(b).” Id.
70
   See id., Ex. A at § J.1 (“Shipper is in control and possession of Produced Dedicated Gas until delivered
to Williams at the Receipt Point and following its delivery by Williams at the Delivery Point[.]”); Id. § J.2
(“Williams is in control and possession of Produced Dedicated Gas from the time delivered to Williams at
the Receipt Point until it is delivered by Williams at the Delivery Point[.]”); Id. § J.4 (“Shipper warrants
that at the time of delivery of Gas for its account at the Receipt Point, it has title to the Gas free and clear
of all liens, encumbrances, and claims whatsoever, or if not title[,] has an unencumbered right to control
the production and disposition of the Gas . . . .”).
71
     Id.
72
     Id.
73
     See Section IV.D.


                                                      16
rights in Southland’s mineral estate74 because it was given the exclusive right to participate in the
development of the gas (i.e. search and removal) and because Southland agreed through the L63
Dedication to set apart its unproduced reserves for the definite use of gathering and processing by
Wamsutter. However, the foregoing facts contradict these arguments.75

        The only property directly benefited and burdened by the L63 Dedication is Southland’s
produced gas in the L63 Area of Interest, and in Wyoming such property is personal property
rather than realty.76 At bottom, the L63 Agreement is a contract for Wamsutter’s services in the
L63 Area of Interest so that Southland can monetize its production. To facilitate the provision of
the services, the parties agreed to the L63 Dedication, which established their exclusive
relationship and its geographic boundaries. But the L63 Dedication does not directly affect
Southland’s real property rights.

        Wamsutter has argued that the L63 Dedication benefits and burdens Southland’s mineral
estate because it paves the exclusive road for Southland’s unproduced reserves to reach market.
However, to the extent that there are benefits provided to or burdens imposed upon Southland’s
unproduced reserves as a result of the L63 Dedication, including those related to value or use, they
are indirect, arising from the provision of Wamsutter’s services with respect to Southland’s
personal property – the produced gas. The consideration of these indirect effects in the touch and
concern analysis could lead to an expansion of the type of covenants that run with the land and
improperly serve to restrict alienability of land beyond ways currently contemplated by Wyoming
law.


74
   A mineral estate, also known as a mineral fee or mineral interest “is ‘an estate in fee simple in and to the
minerals.’” Smith v. B&G Royalties, 469 P.3d 1206, 1212 (Wyo. 2020) (quoting Picard v. Richards, 366
P.3d 119, 123 (Wyo. 1961)). “The ownership of an unrestricted mineral interest includes all the incidents
of ownership [and] . . . . [m]ineral fee owners have the capacity to create and convey any one or all of a
myriad of separately identifiable interests in oil and gas under their property[.]” Id. (quotations and citations
omitted). The mineral estate “includes five essential interests: the right to develop, the right to lease, the
right to receive bonus payments, the right to receive delay rentals, and the right to receive royalty
payments.” Id. at 1212 n.3.
75
   Wamsutter has also argued that it has a right to receive production from a specified parcel of land and
that this right is an interest in real property. In support, it cites to Denver Joint Stock L & Bank of Denver
v. Dixon, 122 P.2d 842 (Wyo. 1942). That case was an action to quiet title to land where the existence of
an overriding royalty for minerals still in the ground was in dispute. The mineral interest there – a royalty
right - arose from a reservation in a conveyance of the underlying real estate. Here, the L63 Dedication
does not involve any real property conveyances or reservations. It gave rise to rights with respect to
Southland’s produced gas in the L63 Area of Interest and nothing more. Cf. Ferguson v. Coronado Oil
Co., 884 P.2d 971, 976 (Wyo. 1994) (finding a net profit interest to be a personal property right, and holding
“[n]othing in the agreement purports or can be read to give Coronado title to the minerals while they are in
situs or the right to bonus and delay rentals, the traditional indicia of a mineral interest.”).
76
   See, e.g., Denver Joint, 122 P.2d at 845 (“It is true, of course, that when oil and gas have been brought
to the surface, they become personal property.”); State v. Snyder, 212 P. 758, 766 (Wyo. 1923) (“The final
disposition of the oil or gas, or sale, if we please to call it so, does not take place - is not in any event
consummated - until after the oil is taken from the earth, has become severed from the realty, and has
become personal property.”).


                                                       17
        The court in Lingle explained that “the nature of the covenant and its relation to the estate
must, in addition [to the intention of the parties], be such that the law will permit the intention to
be effectual.” In support, it cited to Kettle River Road Company v. Eastern Railway Company,
which held that a railroad’s exclusive right to transport products of a stone quarry did not constitute
a covenant running with the land or an equitable servitude.77 In reaching its conclusion, the court
determined that the exclusivity covenant “was not of such a nature that it can be said to inhere in
the land . . .” and that it was “not enough that a covenant affects the use of land, or the enjoyment
of an easement therein, or the value or profitableness of the use thereof, in a collateral way.”78
Those circumstances expressly rejected in Kettle are what Wamsutter urges this Court to consider.

        Notwithstanding, Wamsutter argues that the Wyoming Supreme Court has more recently
endorsed in Jacobs Ranch Coal Company v. Thunder Basin Coal Company, LLC79 the view of the
court in Flying Diamond that the touch and concern element is satisfied if the covenant at issue
“be of such a character that its performance or nonperformance will so affect the use, value, or
enjoyment of the land itself that it must be regarded as an integral part of the property.”80 In Flying
Diamond, the court explained that the touch and concern element could be satisfied if the covenant
“enhances the land’s value [on the benefit side], and for the burden side, . . . [if] it diminishes the
land’s value.”81 However, the court in Jacobs Ranch did not adopt these particular recitations of
the law from Flying Diamond. Rather, the court described the Utah Supreme Court’s decision in
Flying Diamond as illustrative only with respect to the element of intent.82 It stopped short of
adopting any of the court’s touch and concern analysis.83 Moreover, neither the Flying Diamond
nor the Jacobs Ranch case present a situation analogous to the one before the Court.84

77
     43 N.W. 469, 474 (Minn. 1889).
78
   Id. The court in Lingle also cited California Packing Corporation v. Grove, 196 P. 891 (Cal. Dist. Ct.
App. 1921), which held that a contract to sell peaches grown on an orchard for certain years to the plaintiff
was not a covenant running with the land. In reaching such conclusion it observed that, among other things,
“[t]he contract does not involve the title or right of possession of the land” and that “[o]nly those covenants
that are made for the direct benefit of the property and are contained in a grant of the property run with the
land.” Id.
79
     191 P.3d 125 (Wyo. 2008).
80
     776 P.2d at 624 (quoting Lundeberg v. Dastrup, 497 P.2d 648, 650 (Utah 1972)).
81
     Id. (quoting Leighton v. Leonard, 589 P.2d 279, 281 (Wash. Ct. App. 1978)).
82
     191 P.3d 125, 130 (Wyo. 2008).
83
     See id. at 130 n.5.
84
   In Flying Diamond, the covenant at issue was a promise made by a mineral estate owner to a surface
owner to pay a certain amount based on the value of oil and gas produced from the mineral estate. Id. at
620. The promise was made when the surface owner conveyed broad surface rights to the mineral estate
owner to enable it to carry on oil and gas exploration. Id. The question before the court was whether the
promise to pay was a covenant running with the surface of the land. Id. In answering the question in the
affirmative, the court found that the payment was “a rough form of compensation” for the burdens imposed
upon the surface operations of surface owner, and that there was a “mutual dependence of the two covenants
and their relationship to the ownership of the surface of the land.” Id. at 625-26 (“Because of the disruptive
potential of Champlin’s rights and easements on surface operations, Champlin had a legitimate and well-
founded purpose in trying to reduce friction with the surface owner by giving the owner a monetary interest


                                                      18
Accordingly, the Court will refrain from considering the indirect effects of the L63 Dedication on
Southland’s real property and conclude that the L63 Dedication does not touch and concern the
land. Therefore, it cannot run with the land under Wyoming law.

                              (c)     Privity of Estate

        Despite concluding that the L63 Dedication does not run with the land, the Court will
briefly address the final element of the Wyoming covenant running with the land analysis – privity
of estate.85 “[P]rivity of estate can only be created in the first instance in connection with a grant
of the land sought to be charged, or an estate therein, or the equivalent thereof.”86

        To establish privity, Wamsutter relies on the L63 Dedication, a floating easement granted
by Southland to Wamsutter in the L63 Agreement,87 and easement agreements entered into
between the parties.88 However, the L63 Dedication is not a real property conveyance; it is an
exclusivity agreement. Moreover, the estate burdened by the various easements and other rights
of access – Southland’s surface lands – is not the same estate allegedly burdened by the L63
Dedication – Southland’s mineral interests. Accordingly, privity of estate is not established under
the teachings of Lingle:

                      A covenant real is, and can only be incident to land. It cannot pass
                      independent of it. It adheres to the land, is maintained by it, is in
                      fact a legal parasite, created out of and deriving life from the land to
                      which it adheres. It follows, that the person in whose favor a
                      covenant is made must have an interest in the land charged with it;
                      for he can only get the covenant through, and as an incident to, the
                      land to which it is attached.89


in the success of Champlin’s oil and gas operations in the area.”). Similarly, a surface royalty provision
contained within a deed conveying a surface estate was at issue in Jacobs Ranch. 191 P.3d at 127. In those
cases, there was a direct conveyance of property giving rise to the subject covenant (a promise to pay) that
was enforceable by the grantor and with which the subject covenant could be associated and run. Flying
Diamond, 776 P.2d at 625 (“[A] promise to pay money may touch and concern the land if its purpose is to
benefit the covenantor’s interest in the land.”). Here, the L63 Dedication did not arise in connection with
a conveyance by Wamsutter of any real property to Southland and the covenant at issue is not for the
payment of money.
85
  Issues of enforceability have also been raised. Citibank, on behalf of the RBL Lenders, has asserted that
Southland lacked the authority to grant a covenant running with the land because of the terms of the
Prepetition RBL Credit Agreement and related lending documents. It also has argued and put forth evidence
that Wamsutter knew at the time of contracting with Southland of the lending terms and the RBL Lenders’
resulting rights and interests. The Court need not address these issues as well as their effect on the
remainder of the covenant running with the land elements given the conclusions already reached herein.
86
     Lingle, 297 P. at 391.
87
     See Ex. 258, Ex. A § B.4.
88
     See, e.g., Ex. 193, 194, & 195.
89
     297 P. at 392.


                                                          19
At oral argument Wamsutter argued that Southland owns both surface and mineral estates,
however, the Court does not believe that this fact alters its conclusions as it appears that the two
estates have been severed.90

                  2.      Equitable Servitude

        As an alternative to a covenant running with the land, Wamsutter argues that the L63
Agreement may be enforced as an equitable servitude. Similar to a covenant running with the
land, a covenant may be enforced against future landowners as an equitable servitude if such
parties took the land with notice of the covenant and the seller intended to bind them to such
covenant.91 Wamsutter asserts that these elements are satisfied with respect to the L63 Agreement
because any purchaser of the Wamsutter Assets will take the property with notice of the L63
Agreement in light of, among other things, the recorded L63 Memorandum.

        As already explained, the only provision of the L63 Agreement to which Southland
intended to bind future landowners is the L63 Dedication. However, regardless of a purchaser’s
notice of the L63 Dedication, it does not touch and concern Southland’s real property and thus
could never be enforced as an equitable servitude. Wamsutter asserts that the equitable servitude
analysis does not require a covenant to touch and concern the land, but the Court disagrees.
Wamsutter has cited no Wyoming cases in which a court enforced a covenant in equity that did
not satisfy the touch and concern element, and the Court has been unable to find any such cases.

       Moreover, the inclusion of the touch and concern element is recognized by the AMERICAN
JURISPRUDENCE, SECOND EDITION, a source upon which Wyoming courts often rely when
analyzing the topic of real covenants:

                  Covenants that relate to the land or its mode of use or enjoyment are
                  frequently enforced in equity against subsequent grantees with
                  notice. The fact that the grantees are not specifically named in the
                  instrument or that no direct privity of estate exists will not affect the
                  application of this rule. Performance of a covenant may be decreed
                  in favor of persons claiming under the parties to the agreement or by
                  virtue of their relationship thereto, notwithstanding the technical
                  character and form of the covenant, regardless of whether the
                  covenant runs with the land, as the well-settled rule is that a
                  covenant will be enforced in accordance with the intention of the
                  parties.

                  Thus, a court of equity will enforce any acceptable agreement
                  affecting land against a purchaser with notice of the agreement,
                  whether or not the agreement runs with land, unless the agreement

90
  See, e.g., Clay v. Mt. Valley Mineral Ltd. P’ship, 351 P.3d 961, 971 (Wyo. 2015) (citing State ex rel.
Cross v. Bd. of Land Comm’rs, 58 P.2d 423, 430-31 (1936)) (“A fee simple estate may be owned in the
entire property before the minerals are severed or in the surface and/or the mineral estates after severance.”).
91
     Cash v. Granite Springs Retreat Ass’n, Inc., 248 P.3d 614, 619 (Wyo. 2011).


                                                      20
                 involved only remotely and indirectly relates to use of the benefited
                 land by the purchasers. Under some authority, a covenant passing
                 with a conveyance of the land and enforceable against subsequent
                 grantees with notice creates what is familiarly known as equitable
                 easements of servitude.92

        Indeed, in an analogous situation, the United States District Court for the District of North
Dakota in Slawson Exploration Company, Inc. v. Nine Point Energy, LLC rejected an argument
that equitable servitudes need not touch and concern the land and explained that such a requirement
is necessary to avoid the serious restraints on alienation that could occur if landowners were able
to impose upon future owners obligations totally unrelated to the land of either party.93 It noted
that “[i]f there were no touch and concern requirement, a grantor of land could, for example, aid
the grantor’s favorite charity by obtaining for the grantee a covenant expressly binding the grantee
and the grantee’s successors to contribute sums of money annually forever to that charity.”94

                 3.      Rejection of the L63 Agreement

        Having found that the L63 Agreement does not contain any real covenants, Southland is
free to seek its rejection as an executory contract pursuant to section 365(a). Accordingly, the
Court will enter judgment in favor of Southland on Count 4. However, assuming in arguendo that
the L63 Dedication is a real covenant, Southland may still reject the L63 Agreement. Real




92
   20 AM. JUR. 2D Covenants, Conditions, and Restrictions § 45 (2020); see also Kettle 43 N.W. 469 at 475
(“Such privileges or restrictions, which are sometimes called equitable easements, servitudes, or amenities,
are enforced by injunction irrespective of the question of privity of estate, or the nature of the tenure, but
they must be such as relate to or concern the land or its use or enjoyment. . . . [E]quity follows the law in
that it will not enforce a covenant as against the heir or assignee unless the obligation it imposes is one
which attaches to or concerns the land or its use of mode of enjoyment.”); accord In re Snow, 201 B.R.
968, 973 (Bankr. C.D. Cal. 1996) (“Like a covenant running with the land, an equitable servitude must
‘touch and concern’ the land that it burdens. This requirement dates back to Spencer’s Case[.]”); Pollock
v. Ramirez, 870 P.2d 149, 153 (N.M. Ct. App. 1994) (“In order to establish the existence
of equitable servitudes, a party must show that: (1) the equitable servitudes touch and concern the land; (2)
the original covenanting parties intended the equitable servitudes to run; and (3) the successor to the burden
had notice of the equitable servitudes.”); Runyon v. Paley, 416 S.E.2d 177, 189 (S.C. 1992) (same)
(citing 5 POWELL ON REAL PROPERTY ¶ 673[1] at 60–44.0); Gambrell v. Nivens, 275 S.W.3d 429, 437
(Tenn. Ct. App. 2008) (same); Meritage Homeowners’ Ass’n v. Bank of New York Mellon, No. 16-00300,
2018 WL 1787183, at *6 (D. Or. Apr. 13, 2018) (same); 7 THOMPSON ON REAL PROPERTY § 62.09 (Thomas
Eds.) (discussing the applicability of touch and concern to equitable servitudes); Alfred L.
Brophy, Contemplating When Equitable Servitudes Run with the Land, 46 ST. LOUIS U. L.J. 691 (2002)
(“The hornbook law on equitable servitudes is that they run if there is (1) intent for them to run, (2) notice,
and (3) they ‘touch and concern’ the land.” (internal citations omitted)).
93
  No. 17-106, 2019 WL 1518164, at *7 (D.N.D. Apr. 8, 2019) (quoting John E. Cribbet & Corwin W.
Johnson, Principles of the Law of Property 383 (3d ed. 1989)).
94
     Id.


                                                      21
covenants are contractual obligations, albeit exceptional forms that bind landowners regardless of
their consent.95 As the court in Extraction recently explained:

                   Consistent with Section 365, when considering whether real
                   covenants or instruments creating real covenants can be rejected,
                   courts have generally considered whether those covenants meet the
                   definition of an executory contract. Most courts, that have held
                   covenants running with the land cannot be rejected have found that
                   the covenant was not an executory contract because it lacked
                   material obligations on both sides or did not otherwise constitute a
                   contract.96

As noted, there are material unperformed obligations remaining by both Southland and Wamsutter
under the L63 Agreement, including with respect to the L63 Dedication. Most notably, Wamsutter
must gather and process Southland’s produced gas from the L63 Receipt Points in the L63 Area
of Interest, and Southland must satisfy the L63 MVC (and pay associated L63 G&P Fees) or pay
the L63 MVC Fee. Given the executory nature of the L63 Agreement, there is nothing in the
Bankruptcy Code that prevents its rejection if real covenants do in fact exist.97

        If Southland rejects the L63 Agreement, it repudiates any further performance of its
remaining duties thereunder, including its exclusivity promise to Wamsutter with respect to the
gas it produces in the future. Wamsutter will then have a prepetition claim against the estate for
damages resulting from Southland’s nonperformance. This claim will include unpaid L63 MVC
Fees and L63 G&P Fees.98 Importantly, Wamsutter does not lose any rights that it already received
under the rejected agreement.99

95
  See supra notes 51 - 57 and accompanying text; see also Star Valley Ranch Ass’n v. Daley, 334 P.3d
1207, 1210 (Wyo. 2014) (“Restrictive covenants are contractual in nature, and are interpreted in accordance
with the principles of contract law.”).
96
  In re Extraction Oil & Gas, No. 20-11548, 2020 WL 6389252, at *7 & n.34-36 (Bankr. D. Del. Nov. 2,
2020) (collecting cases).
97
  See 11 U.S.C. § 365(a) (“Except as provided in sections 765 and 766 of this title and in subsections (b),
(c) and (d) of this section, the trustee, subject to the court’s approval, may assume or reject any executory
contract or unexpired lease of the debtor.”); N.L.R.B., 465 U.S. at 521-22 (noting that section 365(a) permits
the rejection of all executory contracts except those expressly exempted); see also Arden & Howe Assocs.,
Ltd., 152 B.R. 971, 974 (Bankr. E.D. Cal. 1993) (permitting rejection of lease with a restrictive covenant
that ran with the land, explaining that a “lease of real property is simultaneously a conveyance and a
contract” and that “[w]hile the Bankruptcy Code does not permit a taking of the lessee’s estate in real
property, it does authorize the landlord to reject executory lease covenants.”); Home Express, Inc. v. Arden
& Howe Assocs., Ltd. (In re Arden & Howe Assocs., Ltd), No. 91-2299, 1993 WL 129784, at *4 (E.D. Cal.
Mar. 1, 1993) (“The restrictive use covenant requires future performance, and courts have consistently held
rejection relieves a trustee from covenants requiring future performance.”).
98
     Mission Prod., 139 S. Ct. at 1658.
99
  Id. at 1662 (“A rejection does not terminate the contract. When it occurs, the debtor and counterparty do
not go back to their pre-contract positions. Instead, the counterparty retains the rights it has received under
the agreement. As after a breach, so too after a rejection, those rights survive.”); see also In re Chesapeake


                                                      22
        With respect to the continued enforcement of any real covenants in the rejected L63
Agreement against subsequent purchasers of the Wamsutter Assets, it appears to the Court that the
purpose of the L63 Dedication will be satisfied by Wamsutter’s bankruptcy claims for fees. The
L63 Dedication ensured that Wamsutter received financial compensation in the form of the L63
MVC Fees and L63 G&P Fees for the provision of its services and infrastructure.100 A claim
against the estate for these amounts due to Southland’s rejection and resulting breach of the L63
Agreement (including the L63 Dedication) would fully compensate Wamsutter and be consistent
with the terms of the L63 Agreement and state law.101 Continued enforcement of the L63
Dedication against a subsequent purchaser would thus be inequitable and against public policy.102

        Nonetheless, to the extent that the foregoing analysis is incorrect and that following
rejection Wamsutter has interests as a result of the L63 Dedication enforceable against a
subsequent purchaser of the Wamsutter Assets, the interests can be extinguished pursuant to
section 363(f) as set forth herein with respect to Count 13.

          B.       Count 5 – Is the L63 MVC Severable?

        In Count 5, Southland seeks a declaration that the L63 MVC is not a covenant running with
the land and that it may be severed from the L63 Agreement. With respect to the former point, the
Court has just explained that the L63 MVC is not a real covenant given the parties’ lack of intent.
With respect to the latter point, Southland argues that the L63 MVC is subject to separate and
independent performance and thus can be severed under traditional legal principles.103



Energy Corp., No. 20-33233, 2020 WL 6325535, at *5 (Bankr. S.D. Tex. Oct. 28, 2020) (“ETC repeatedly
asserts that the ETC Purchase Agreement cannot be an executory contract if it contains a covenant that runs
with the land. ETC does not cite nor is the Court able to locate any authority for such a proposition.
Likewise, § 365 of the Bankruptcy Code contains no such exclusion and no known rule or law prohibits the
mutual existence of both concepts within a single document. It does not stretch the imagination to envision
a contract that both contains a covenant that runs with the land and is executory. In such a circumstance,
the appropriate analysis is what benefit was previously bestowed by the debtor on the non-rejecting party
that remains postrejection and what future performance by the debtor is excused by the rejection.”).
100
   See Section IV.B (discussing purpose of the L63 Dedication in relation to the L63 MVC and L63 G&P
Fees).
101
      See infra notes 138 - 141 and accompanying text.
102
   Accord Extraction, No. 20-11548, 2020 WL 6389252, at **9-10; see also See RESTATEMENT (THIRD)
OF PROPERTY:    SERVITUDES § 8.3, cmt. a (2000) (explaining that a servitude may become unenforceable if
inequitable or against public policy); id. at § 7.10 (explaining modification and termination of a servitude
because of changed conditions).
103
   Southland has also argued that the L63 Agreement mandates severance of the L63 MVC pursuant to
section 1.1(a), which provides that “[i]f applicable law requires any amendment or modification to this
Agreement for this Dedication to be treated as an enforceable covenant running with the land, the parties
will promptly enter into any such addendum or modification.” Ex. 258 § 1.1(a). As developed in the
parties’ briefing, this theory requires the Court to find as a threshold matter that the L63 Dedication is a
covenant running with the land and that the L63 MVC is not. As explained, there are no real covenants in
the L63 Agreement and thus this alternative theory is moot.


                                                     23
        Whether a contract “is an indivisible agreement or is several agreements in one, which
should properly be severable, depends on the application of state law.” 104 Under Wyoming law,
the severability of the L63 MVC depends on the intent of the parties.105 The evidence indicates
that the L63 MVC, the L63 G&P Fees, and the L63 Dedication are essential and inextricable
components of a comprehensive compensation package designed to benefit Wamsutter for the
investment and services it was and continues to be obligated to provide under the L63 Agreement.
Accordingly, the Court will not sever the L63 MVC from the L63 Agreement.106

         First, the terms of the L63 Agreement indicate that they are dependent. For example,
section 1.2 of the L63 Agreement provides that, in the event Wamsutter is not required to construct
all of the facilities originally contemplated under the agreement and thus “will not incur all costs
included in its original project economics used to determine the commercial terms of [the]
Agreement, the Parties agree that the resulting modifications to the commercial terms of [the]
Agreement will include . . . a commercially reasonable adjustment to the MVC and/or the Fees
so that Williams is reasonably compensated . . . .”107 Furthermore, section M.3 of the L63
Agreement contemplates that certain terms of the L63 Agreement aggregate to form a package of
economic benefits for Wamsutter, and that such terms cannot be unilaterally severed without
possible contract termination:

                   If any Court or government authority finds any part of this
                   Agreement unenforceable or orders the Agreement to be modified,
                   only the part of this Agreement subject to the order will be affected.
                   . . . If the part that is unenforceable or modified substantially
                   changes the economic benefits of this Agreement, the Parties will
                   attempt to negotiate reasonable replacement provisions to restore the
                   economic benefits consistent with the original intent of the Parties.
                   If the Parties cannot agree on replacement terms, then either Party
                   may terminate this Agreement by giving the other Party notice of
                   termination.108

Finally, the L63 MVC by its very nature is intertwined with the L63 G&P Fee and the associated
volumes produced (or not produced). Afterall, if Southland produces the agreed upon minimum


104
      In re Buffets Holdings, Inc., 387 B.R. 115, 124 (Bankr. D. Del. 2008).
105
   See, e.g., Baker v. Jones, 240 P.2d 1165, 1171 (Wyo. 1952) (“Primarily the intention of the parties
controls in determining the divisibility of a contract.” (quotation omitted)).
106
   See, e.g., United Air Lines, Inc. v. HSBC Bank USA (In re United Air Lines, Inc.), 453 F.3d 463, 470
(7th Cir. 2006) (finding contract an inherently integrated bargain and noting that there would have been no
bargain if a promise was struck out); Buffets, 387 B.R. at 124 (examining parties’ intent, finding that
individual leases incorporated into master leases were economically interdependent, and concluding that
the rejection of one lease and the discontinuation of the total rent payment would destroy the essence of the
bargaining).
107
      Ex. 258 § 1.2(d) (emphasis added).
108
      Id., Ex. A § M.3.


                                                      24
volume of gas each quarter and pays the associated L63 G&P Fee, an L63 MVC Fee will not
accrue.109

        Second, representatives from Southland and Wamsutter testified as to the intertwined
nature of the fees110 and the discussions between the parties during the formulation of the L63
Agreement regarding their dependence.111 As Wamsutter explained, a volumetric gathering and
processing fee could alone fully compensate it. But when it is required to invest a certain amount
of capital to construct a gathering system, such as the Hansen Lake/High Point Infrastructure,
Wamsutter may require more than a volumetric fee to ensure the recovery of its expenditures.
Indeed, even Mr. Casey, a representative responsible for negotiating and managing the L63
Agreement on behalf of Southland, admits that minimum volume commitments like the L63 MVC
are intended to minimize the risk that the volumetric gathering and processing fees will not fully
compensate a midstream provider due to fluctuations in production.112

       Without the L63 MVC, Wamsutter could have increased the L63 G&P Fees to ensure
repayment of the capital it used to construct the Hansen Lake/High Point Infrastructure.
Alternatively, the parties could have agreed on another compensation structure, such as the
payment of volumetric gathering and processing fees combined with an up-front, lump sum aid-
in-construction payment like the Chain Lake Amendment. This type of fee structure was necessary
to Wamsutter and could have taken multiple forms. Southland understood the purpose of the L63
MVC and its importance to Wamsutter.113 Moreover, Southland understood the risks associated
with the L63 MVC at the time of contracting but nonetheless agreed to it.

        Finally, although the L63 MVC are intertwined with the L63 G&P Fee, they are also tied
to the L63 Dedication. Whereas the fees are the method by which Southland will compensate
Wamsutter for its investment and services, the dedication and the exclusivity relationship formed
thereby serves as a form of assurance that Wamsutter will realize the fees. The L63 Dedication,
the L63 MVC, and the L63 G&P Fees cannot be stripped away from each other without
fundamentally altering the bargain the parties struck. As aptly analogized by Wamsutter, they are
a three-legged stool without which Wamsutter would not have agreed to provide, and Southland
would not have received, the Hansen Lake/High Point Infrastructure and related services.
Accordingly, the Court will not parse them away from each other and will enter judgment in favor
of Wamsutter on this Count.

109
      Id. § 1.11.
110
   See, e.g., Adv. D.I. 958 (Sept. 21, 2020 Tr. at 190:25-191-11 (testimony of Mr. Casey stating that he
understands that the L63 MVC was tied to capital expenditures and ongoing cost of service)); Adv. D.I.
965 (Sept. 23, 2020 Tr. 126-37 (testimony of Mr. Bennett explaining, among other things, the development
and calculation of a minimum volume commitment and the connection between the L63 G&P Fee and the
L63 MVC)).
111
      See, e.g., Ex. 189 & 203.
112
      Casey Declaration ¶ 35.
113
   See, e.g. id. ¶ 15 (“The construction of two of these compressor stations and related costs Williams
incurred gave rise, in part, to the MVC payment obligation in the L63 Agreement”); id. ¶ 22 (“Williams
refused to proceed without [the MVC provision].”).


                                                  25
           C.      Count 6 – Is the L63 MVC Unenforceable as an Unlawful Restraint on
                   Alienation?

        In Count 6, Southland seeks a ruling that, even if the L63 MVC is not severable, the Court
should declare it void and unenforceable under Wyoming law as an unlawful restraint on
alienation. Given the Court’s conclusion that the L63 MVC is not a covenant running with the
land, Southland agrees that this issue is moot.114 The Committee, however, has asked this Court
to eliminate the L63 MVC as a de facto, anti-assignment provision in violation of section
365(f)(1).115

           Section 365(f)(1) provides that:

                   Except as provided in subsections (b) and (c) of this section,
                   notwithstanding a provision in an executory contract or unexpired
                   lease of the debtor, or in applicable law, that prohibits, restricts, or
                   conditions the assignment of such a contract or lease, the trustee may
                   assign such contract or lease under paragraph (2) of this subsection.

As explained by the United States Court of Appeals for the Third Circuit in Haggen Holdings,
LLC v. Antone Corp. (In re Haggen Holdings, LLC):

                   “[s]ection 365(f)(1) was designed to prevent anti-alienation or
                   other clauses in leases and executory contracts assumed by the
                   Trustee from defeating his or her ability to realize the full value of
                   the debtor’s assets in a bankruptcy case.” The plain language of §
                   365(f)(1) encompasses more than merely provisions that actually
                   prohibit the assignment of an executory contract or an unexpired
                   lease; the statutory provision also extends to any clause that
                   “restricts, or conditions” such assignment.116

Notwithstanding, the Third Circuit has cautioned that the employment of section 365(f)(1) to
waive or excise an agreed-upon contract or lease term should not be exercised lightly:

                   Congress has suggested that the modification of a contracting
                   party’s rights is not to be taken lightly. Rather, a bankruptcy court

114
      See Adv. D.I. 258 (Oct. 23, 2020 Tr. at 118:5-12).
115
    Wamsutter argues that the Court cannot consider this argument. The Court disagrees. The Amended
Complaint included this theory in Count 6. See generally Adv. D.I. 29 ¶¶ 94-95, 98, & 102. Moreover, it
was raised in post-trial briefing and addressed at oral argument. By agreement, the parties forwent pre-trial
briefing and submitted simultaneous post-trial briefing. The parties were given ample opportunity to
address all arguments raised in the cross-briefing during a lengthy 3.5-hour oral argument held two weeks
following post-trial submissions. Accordingly, the Court finds no prejudice to either party if it considers
arguments fully developed for the first-time during briefing.
116
   739 F. App’x 153, 156 (3d Cir. 2018) (quoting In re Headquarters Dodge, Inc., 13 F.3d 674, 682 (3d
Cir. 1993)).


                                                      26
                   in authorizing assumptions and assignment of unexpired leases must
                   be sensitive to the rights of the non-debtor contracting party . . . and
                   the policy requiring that the non-debtor receive the full benefit of
                   his or her bargain.117

        The Committee argues that the L63 MVC indirectly prevents a sale of the Wamsutter
Assets because of “the risk that the buyer would be saddled for decades with an obligation to pay
hundreds of millions of dollars for nothing in return.”118 However, that argument assumes that the
L63 MVC is binding on future purchasers. It is not.119 Perhaps the Committee believes that any
sale of the Wamsutter Assets requires the assumption and assignment of the L63 Agreement or,
even more simply, that its assumption and assignment would yield greater value to the estate.
However, there is no evidence in the record supporting the importance of the L63 Agreement to a
sale or the value differential. More importantly, it is not readily apparent that the L63 Agreement
could be assumed and assigned without the L63 MVC under section 363(f)(1). The provision does
not explicitly prohibit, restrict, or condition assignment of the L63 Agreement nor is it designed to
impair Southland’s ability to do. Rather, its purpose, when aggregated with the L63 G&P Fees
and L63 Dedication, is to compensate Wamsutter. It is a material and economic term necessary
for Wamsutter to realize the entire benefit of its bargain under the L63 Agreement; it was
understood and accepted by all parties at the time of contracting; and the circumstances at hand
appear distinguishable from those presented in the cases relied upon by the Committee.120

           D.      Count 8 – If the L63 Agreement is Rejected, May Southland Flow Its Gas
                   Currently Serviced Under the L63 Agreement Gas Under the L60 Agreement?

       Count 8 explores what happens if Southland rejects the L63 Agreement and assumes the
L60 Agreement. More specifically, Southland seeks a declaration that in such a scenario, it (or its
successor) may flow – and Wamsutter must service – all gas subject to the L63 Agreement under
the terms of the L60 Agreement. For the reasons set forth below, the Court finds in favor of
Wamsutter on this issue and holds that Southland may not flow its gas in the Overlapping Area of



117
   In re Joshua Slocum Ltd., 922 F.2d 1081, 1091 (3d Cir. 1990) (citing In re U.L. Radio Corp., 19 B.R.
537 (Bankr. S.D.N.Y. 1982); accord In re Fleming Cos., Inc., 499 F.3d 300 (3d Cir. 2007) (refusing to
invalidate a material and economically significant term made impossible to perform because of assignee’s
own decisions).
118
      See Adv. D.I. 219 at ¶ 32.
119
      See Section IV.A & E.
120
   See Haggen Holdings, LLC v. Antone Corp. (In re Haggen Holdings, LLC), No. 15-11874, 2017 WL
3730527, at *8 (D. Del. Aug. 30, 2017) (affirming bankruptcy court’s decision that a profit sharing
provision in a commercial lease, requiring the debtor to pay the landlord 50% of the proceeds received from
assignment, was an unenforceable anti-assignment provision, serving only to extract value that would
otherwise accrue to the estates), aff’d 739 F. App’x 153; In re Tousa, Inc., 393 B.R. 920 (Bankr. S.D. Fla.
2008) (invalidating price floor provision under Florida law as an unreasonable restraint on alienation); In
re Rickel Home Ctrs., Inc., 240 B.R. 826 (Bankr. D. Del. 1998) (striking a use restriction in shopping center
lease because it made assignment impossible).


                                                     27
Interest currently serviced by Wamsutter under the L63 Agreement pursuant to the terms of the
L60 Agreement if and when the L63 Agreement is rejected.121

        Southland argued in connection with the earlier motion to dismiss that section 1.2 of the
L60 Agreement contractually obligates Wamsutter to gather, process, and otherwise service all of
Southland’s gas that falls within the L60 Area of Interest, including that which is currently serviced
under the L63 Agreement. The Court considered and rejected this argument, finding that the terms
of the L60 Agreement do not require Wamsutter to service Southland’s gas currently serviced
under the L63 Agreement unless the L63 Receipt Points are also L60 Receipt Points or unless the
parties agreed (or in the future, agree) to an amendment of the L60 Agreement to add the L63
Receipt Points as L60 Receipt Points.

        No aforementioned amendment exists. However, Southland has argued that all L63
Receipt Points are L60 Receipt Points because the definition of “Receipt Point” under the L60
Agreement encompasses any receipt point that is a part of the Wamsutter Gathering System
serving its gas within the L60 Area of Interest, which includes the L63 Area of Interest. This
argument ignores other provisions of the L60 Agreement, the evolution of and interplay between
the two Gas Gathering Agreements, and the parties’ own interpretation and application of the
agreements in the ordinary course. Receipt points under the respective Gas Gathering Agreements
are distinct, must be agreed to by the parties and assigned to a specific contract, and cannot be
unilaterally moved between contracts.

        Although the parties defined “Receipt Point” in the L60 Agreement as “the upstream flange
of the Gathering System to which an individual well or a central delivery point is connected where
Shipper has a right, title or interest[,]”122 they specifically identified the L60 Receipt Points in
existence at the time of contracting on Exhibit C thereto.123 They further addressed in the L60
Agreement how to add or remove them. L60 Receipt Points can be added through automatic
amendments prescribed by sections 2.3 and 2.4 of the L60 Agreement, which arise when
Wamsutter agrees to receive gas from newly drilled wells in the L60 Area of Interest or new gas
that Southland acquires within the L60 Area of Interest.124 More generally, L60 Receipt Points
can be added (or removed) by written amendment of the L60 Agreement under section M.10.125
Southland argues that the L60 Agreement does not address the current posited situation in which



121
    Nonetheless, if Southland drills a well or acquires gas in the Overlapping Area of Interest that is not
subject to an L63 Receipt Point at the time of rejection, such gas may be subject to the terms L60 Agreement
and Wamsutter’s rights thereunder to accept or reject such gas. See Ex. 258 § 1.1(c) (“Gas produced from
wells within the Dedication Area that are not connected to one of the Receipt Points listed (or becomes
listed) in Exhibit A will be subject to the L60 Agreement.”).
122
      Ex. 62, Ex. A at 3.
123
      Id.
124
      Id. §§ 2.3 & 2.4.
125
   Id., Ex. A § M.10 (“Amendment. Unless expressly provided otherwise in this Agreement, this
Agreement cannot be amended absent the change being in writing and signed by both Parties.”).


                                                    28
existing wells and corresponding L63 Receipt Points are left without service under a rejected L63
Agreement, but the Court disagrees given the applicability of this general amendment provision.126

        To date, there are approximately twenty-one distinct L63 Receipt Points and hundreds of
L60 Receipt Points. Their designations are deliberate and meaningful. A receipt point is a
common term used to designate the location where midstream providers connect their gathering
systems to the wells and associated piping of upstream providers so that they can begin to perform
services. Southland has attempted to minimize their importance. However, the terms of the Gas
Gathering Agreements as well as reliable testimony make it clear that the L60 Receipt Points and
the L63 Receipt Points are critical components of the Gas Gathering Agreements and the
commercial understandings between the parties. They are the specific geographical markers (the
proverbial “x that marks the spot”) where Wamsutter must go and gather gas under the two Gas
Gathering Agreements in the Overlapping Area of Interest. Indeed, the definition of “Gather” in
the L60 Agreement, which serves as the foundation for Wamsutter’s services, requires Wamsutter
to receive Southland’s gas only at the agreed upon L60 Receipt Points. Moreover, in
circumstances like the ones presented, where there are gas gathering agreements with overlapping
dedicated areas of interest, receipt points serve to designate the wells within the overlapping areas
of interest subject to each agreement. They enable the parties to track the gathered gas before it
enters the centralized gathering system and correctly apply it to its respective contract and
commercial terms, including the calculation and attribution of any required fees.

        In furtherance of these purposes, Anadarko and Wamsutter carefully delineated the then-
existing L60 Receipt Points when formulating the L60 Agreement. Some of those receipt points
were transferred to Southland in connection with the Anadarko-Southland transaction. L60
Receipt Points were then subsequently removed from or added to the agreement over the years,
including in connection with the drilling of new wells, the Chain Lake Amendment, and the L63
Agreement. As explained, because the L60 Area of Interest and L63 Area of Interest overlapped,
the parties agreed to give Southland the choice of which Gas Gathering Agreement would apply
to gas produced in the L63 Area of Interest from future wells or later acquired gas. Once Southland
made its decision, a receipt point was assigned and designated to either the L60 Agreement or the
L63 Agreement. Wamsutter was then compensated for gas serviced from each receipt point
pursuant to the applicable contract. Although Southland was incentivized to designate newly
drilled wells in the Overlapping Area of Interest to the L63 Agreement to satisfy the L63 MVC, it
was given the option to flow such gas under the terms of the L60 Agreement.127 There is no
evidence to suggest that this ever happened, but the terms of the L60 Agreement are clear that


126
   See, e.g., Amoco Prod. Co. v. EM Nominee P’ship Co., 2 P.3d 534, 540 (Wyo. 2000) (“[T]he words used
in the contract are afforded the plain meaning that a reasonable person would give to them. When the
provisions in the contract are clear and unambiguous, the court looks only to the ‘four corners’ of the
document in arriving at the intent of the parties.” (internal citations omitted)); see also Hunter v. Reece, 253
P.3d 497, 503 (Wyo. 2011) (“courts ‘are not at liberty to rescue parties from the consequences of their
unwisely made bargains,’ and we cannot rewrite the contract ‘under the guise of judicial
construction.’ Rather, we must ‘interpret contracts to effectuate the parties’ intention, as expressed in the
language of the agreement.’” (internal citations omitted)).
127
      Ex. 258 §§ 1.1(c) & 2.3.


                                                      29
Wamsutter is not obliged to accept such gas and could seek to renegotiate its fees in that
circumstance.128

         In sum, the terms of the Gas Gathering Agreements and the additional evidence adduced
at trial indicates that the L63 Receipt Points are not the same as those of the L60 Agreement and
cannot be unilaterally re-designated as L60 Receipt Points. An agreed upon, written amendment
to the L60 Agreement is required before Wamsutter is obligated to service produced gas from
those receipt points under the terms of that agreement.

        E.      Count 13 – May Southland Sell the Wamsutter Assets Free and Clear of
                Wamsutter’s Interests Therein?

       In this final Count, Southland seeks a declaration that it may sell the Wamsutter Assets free
and clear pursuant to section 363(f) of any interests of Wamsutter arising from the L63 Agreement.
In support, it relies on subsections (1), (4), and (5) of such section.

        Section 363(f) provides:

                The trustee may sell property under subsection (b) or (c) of this
                section free and clear of any interest in such property of an entity
                other than the estate, only if -

                (1) applicable nonbankruptcy law permits sale of such property free
                and clear of such interest;

                (2) such entity consents;

                (3) such interest is a lien and the price at which such property is to
                be sold is greater than the aggregate value of all liens on such
                property;

                (4) such interest is in bona fide dispute; or

                (5) such entity could be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.

The parties do not dispute that section 363(f) will enable Southland to sell the Wamsutter Assets
free and clear if, as the Court has concluded, the L63 Agreement (or any part thereof) is not a real
covenant. However, assuming in arguendo that it is a real covenant, the Court agrees with




128
    See Ex. 62 § 2.3 (discussing Wamsutter’s right to accept or reject additional wells within the L60 Area
of Interest); id. § 2.8 (contemplating future improvements of service, including infrastructure additions, and
the corresponding re-negotiation of fees).


                                                     30
Southland that subsections (1) and (5) can nonetheless be satisfied, thus permitting a sale of the
Wamsutter Assets free and clear of any Wamsutter interests arising from the L63 Agreement.129

        As a threshold matter, the Third Circuit has held that the term “any interest in such
property” as used in section 363(f) is intended to be broadly applied and “refer[s] to ‘obligations
that are connected to, or arise from, the property being sold.’”130 As acknowledged by the United
States Court of Appeals for the Fifth Circuit in Newco Energy v. Energytec, Inc. (In re Energytec)
as well as many other courts tackling the subject, the focus under section 363(f) is not whether the
relevant interest is a covenant running with the land but rather whether the particular qualifying
circumstances set forth in subsections one through five can be satisfied with respect to the
covenant.131 The Court will follow the same analysis.

        With respect to section 363(f)(1), Wyoming law allows a preexisting mortgage with
priority over a later-created real property covenant to extinguish the covenant through
foreclosure.132 The purpose is to protect the mortgagee by ensuring that upon foreclosure, the
mortgagee acquires exactly such title as the mortgagor owned at the time the mortgage was
executed.133 Wamsutter does not dispute Wyoming state law on this matter or the priority of the
RBL Lenders’ credit facilities or their foreclosure rights.134 Rather, it argues that section 363(f)(1)
does not permit Southland to stand in the shoes of the RBL Lenders and exercise their foreclosure

129
    Wamsutter argues that the Court cannot consider Southland’s argument under section 363(f)(5) because
it was not raised in the Amended Complaint. The Amended Complaint requests a declaration that Southland
is entitled to sell its assets free and clear pursuant to section 363(f). See generally Adv. D.I. 29 ¶¶ 150-56.
Southland included in the Amended Complaint its arguments under section 363(f)(1) and (f)(4) and raised
in post-trial briefing its argument under section 363(f)(5). For reasons already set forth herein, see supra
note 115, the Court finds no prejudice to either party if it considers Southland’s section 363(f)(5) argument.
130
   In re Trans World Airlines, Inc., 322 F.3d 283, 289 (3d Cir. 2003) (quoting Folger Adam Sec., Inc. v.
Dematteis/MacGregor, JV, 209 F.3d 252, 259 (3d Cir. 2000)); see also 322 F.3d at 287 (agreeing that the
phrase includes any interest that could potentially travel with the property being sold).
131
   739 F.3d 215, 225-26 (5th Cir. 2013) (determining that rights to transportation fees and to consent to an
assignment were covenants running with the land but remanded for a determination as to whether the
interest could be sold free and clear under section 353(f)(5)); see also In re Daufuskie Island Props, LLC,
431 B.R. 626, 644-46 (Bankr. D. S.C. 2010) (analyzing whether section 363(f)(1)-(5) could be met with
respect to restrictive covenant); In re Dundee Equity Corp., No. 89-10233, 1992 WL 53743, at *4 (Bankr.
S.D.N.Y. Mar. 6, 1992) (same with respect to a covenant running with the land); In re Metroplex on the
Atlantic, LLC, 545 B.R. 786 (Bankr. E.D.N.Y. 2016) (same with respect to an easement); accord Mancuso
v. Meadowbrook Mall Co. (In re Rest. Assocs., L.L.C.), No. 06-53, 2007 WL 951849 (N.D. W.V. 2007); In
re Signature Devs., Inc., 348 B.R. 758 (Bankr. E.D. Mich. 2006).
132
   See Bush v. Duff, 754 P.2d 159, 164 (Wyo. 1988), overruled on other grounds by Ferguson Ranch Inc.
v. Murphy, 811 P.2d 287 (Wyo. 1991).
133
   Id. (“[T]he purchaser at the foreclosure sale acquires the title as it stood at the date of the mortgage.”
(quoting Kling v. Ghilarducci, 121 N.E.2d 752, 757 (Ill. 1954)).
134
   See Adv. D.I. 230 at ¶ 11 (“Wamsutter does not challenge the general principle that first-in-time, properly
perfected lenders can foreclose and extinguish second-in-time real property covenants.”); id. at ¶ 69
(“Wamsutter does not challenge in this proceeding the priority of the RBL lenders’ credit facilities or their
foreclosure rights.”).


                                                      31
rights. It contends that section 363(f)(1) applies only to situations where the owner of the asset
may, under non-bankruptcy law, sell the asset free and clear. However, section 363(f)(1) creates
no such limitations. Its language is clear that Southland may sell property free and clear of any
interest in such property held by a non-debtor “if applicable nonbankruptcy law” permits a sale
free and clear. Accepting Wamsutter’s interpretation would require the Court to rewrite section
363(f)(1) so that it provides that “[t]he trustee may sell property . . . free and clear of any interest
in such property of an entity other than the estate . . . if . . . applicable nonbankruptcy law permits
[the trustee to sell] sale of such property free and clear of such interest.” This would not be
appropriate for the Court to do.135 Moreover, to not allow Southland to step into the shoes of the
RBL Lenders to extinguish Wamsutter’s interests would place Wamsutter in a better position than
it would be outside of bankruptcy and encourage state law foreclosures and corresponding lift stay
motions rather than the orderly process established by the Bankruptcy Code designed to maximize
value for all stakeholders.136 Although Wamsutter has cited cases in support of its position, the
Court does not find them persuasive.137

       With respect to section 363(f)(5), Southland argues that Wamsutter can be compelled to
accept a money satisfaction of its interests in the Wamsutter Assets as a result of the L63
Agreement. The Court agrees. Under Wyoming law, “[i]t is well established that both legal and
equitable remedies are available in covenant enforcement actions[.] ‘Valid covenants, like other
contracts and property interests, can be enforced and protected by both legal and equitable
remedies as appropriate, without regard to the form of the transaction.’”138 As explained by the
RESTATEMENT (THIRD) OF PROPERTY: SERVITUDES, courts have wide discretion to select an
appropriate remedy to provide full and appropriate relief to an injured party and, in doing so, may
consider the nature and purpose of the servitude as well as the transaction that created it.139
Importantly, the L63 Agreement does not limit the remedies available in the event of a breach or
exclude monetary damages.140 Moreover, given that a purpose of the L63 Dedication is to ensure


135
   Desert Palace, Inc. v. Costa, 539 U.S. 90, 98 (2003) (“Our precedents make clear that the starting point
for our analysis is the statutory text. And where, as here, the words of the statute are unambiguous, the
“‘judicial inquiry is complete.’” (internal citations omitted)).
136
   Pinnacle Rest. at Big Sky, LLC v. CH SP Acquisitions, LLC (In re Spanish Peaks Holdings II, LLC), 872
F.3d 892, 900 (9th Cir. 2017) (holding that state foreclosure laws apply under 363(f)(1) because, if not
bankruptcy, a foreclosure sale would likely have occurred and that would have allowed the extinguishment).
137
   See Dishi & Sons v. Bay Condos LLC, 510 B.R. 696, 711 (S.D.N.Y. 2014) (holding section 363(f)(5)
applicable only to those legal or equitable proceedings that could be brought by the trustee as owner of the
property); accord In re Jaussi, 488 B.R. 456 (Bankr. D. Colo. 2013) (holding section 363(f)(5) applicable
only when the owner of an asset may, under nonbankruptcy law, sell an asset free and clear); In re S. Mfg.
Grp., LLC, No. 15-00931, 2016 WL 3344787 (Bankr. D. S.C. June 8, 2016) (same).
138
  Essex Holding, LLC v. Basic Props., Inc., 427 P.3d 708, 724 (Wyo. 2018) (quoting 21 C.J.S.
COVENANTS § 65 (2018)).
139
      See RESTATEMENT (THIRD) OF PROPERTY: SERVITUDES § 8.3(1) & cmt. b (2000).
140
    See Ex. 258, Ex. A § L (providing that, following completion of appropriate settlement negotiations,
either Southland or Wamsutter may institute litigation to pursue any remedies available at law or equity);
see also Essex, 427 P.3d at 724 (determining that monetary damages were appropriate for an anticipatory
repudiation of an equitable servitude, highlighting the unlimited contractual remedies agreed to by the


                                                    32
the proper compensation of Wamsutter by way of the fees provided for in the L63 Agreement,
monetary damages are an appropriate, calculable remedy.141

        Finally, with respect to section 363(f)(4), this subsection will permit Southland to sell the
Wamsutter Assets free and clear of Wamsutter’s interests if there is an objective factual or legal
dispute as to the validity of the interests.142 “The goal of § 363(f)(4) is to allow the sale of property
subject to dispute so that liquidation of the estate’s assets need not be delayed while such disputes
are being litigated.”143 Southland asserts that the issues addressed by the Court in this Opinion as
well as in connection with Wamsutter’s earlier motion to dismiss are subject to a good faith bona
fide dispute given the parties’ appeal rights.144 Case law on section 363(f)(4) is sparse on the
discrete issue of whether appeal rights create a bona fide dispute. However, the majority rule when
interpreting the term “bona fide dispute” in the context of section 303 indicates that an unstayed
judgment on appeal is not subject to a bona fide dispute.145 No appeals have yet to be taken in this
proceeding, let alone stayed. No party has briefed, and the Court will not prejudge, the likelihood
of a future stay. Therefore, it does not decide whether section 363(f)(4) applies. Regardless,
section 363(f)(1) and 363(f)(5) do apply, and the Court will enter judgment in favor of Southland
on Count 13.




parties, and noting that the court cannot insert words into a contract but must give reasonable effect to the
language of the parties expressed).
141
      See, e.g., Ex. 258 § 1.11 (setting forth the mechanism of satisfying the L63 MVC in one lump sum).
142
   In re Revel AC, Inc., 802 F.3d 558, 573 (3d Cir. 2015); Gorka v. Joseph (In re Atl. Gulf Cmtys. Corp.),
326 B.R. 294, 300 n.7 (Bankr. D. Del. 2005) (citing Union Planters Bank, N.A. v. Burns (In re Gaylord
Grain L.L.C.), 306 B.R. 624, 627 (8th Cir. BAP 2004) (“Clearly this standard does not require the court to
resolve the underlying dispute, just to determine its existence.”)).
143
      See Daufuskie Island, 431 B.R. at 645.
144
      See id. at 646 (finding appeal rights adequate to satisfy section 363(f)(4)).
145
    In re Collins, 180 B.R. 447, 542 (Bankr. E.D. Va. 1995) (“interpretations of bona fide dispute under §
303 have been illustrative”); In re Drexler, 56 B.R. 960, 967 (Bankr. S.D.N.Y. 1986) (“It would be contrary
to the basic principles respecting, and would effect a radical alteration of, the long-standing enforceability
of unstayed final judgments to hold that the pendency of the debtor’s appeal created a “bona fide dispute”
within the meaning of Code § 303.”); In re AMC Inv’rs., LLC, 406 B.R. 478, 481 (Bankr. D. Del. 2009)
(“[A] claim based upon a judgment, in the absence of a stay, is not subject to a bona fide dispute for purposes
of determining whether a petitioning creditor is eligible to commence an involuntary petition.”); In re
Marciano, 459 B.R. 27, 54-55 (B.A.P. 9th Cir. 2011) (“Ultimately, . . . we conclude, consistent with the
holding in AMC Investors and the majority of courts that have considered the issue . . . that an unstayed
judgment, other than a default judgment, that is regular on its face, is in and of itself, sufficient to establish
that the claim underlying the judgment is not in bona fide dispute.”).


                                                        33
V.      CONCLUSION

       For the foregoing reasons, the Court will enter judgment in favor of Southland on Counts
4 and 13 and in favor of Wamsutter on Counts 5, 6, and 8. An appropriate order will follow.146



Dated: November 13, 2020
                                                 Karen B. Owens
                                                 United States Bankruptcy Judge




146
   In addition to post-trial briefing, Southland and Wamsutter each requested that certain witness testimony
be stricken. See Adv. D.I. 215 (requesting to strike certain testimony of Messrs. Bronson and Ceci); Adv.
D.I. 216 (requesting to strike certain testimony of Messrs. Robbins, Pometti, and Casey). The subject
testimony was not relevant to the Court’s findings and conclusions and therefore, the Court will deny the
requests as moot.


                                                    34
